     DAVID D. FISCHER (SBN 224900)
1    LAW OFFICES OF DAVID D. FISCHER, APC
2
     5701 Lonetree Blvd., Suite 312
     Rocklin, CA 95765
3    Tel. (916) 447-8600
     Fax (916) 930-6482
4
     E-Mail: davefischer@yahoo.com
5
     Attorney for Defendant
6    DANIEL ZHU
7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
8
                              EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                 )    No. 2:18-CR-00198 MCE
11                                             )
                                               )    STIPULATION AND ORDER
12         Plaintiff,                          )    CONTINUING STATUS CONFERENCE
                                               )
13
     v.                                        )
                                               )    Date: December 4, 2019
14                                             )    Time: 1:00 p.m.
     DANIEL ZHU,                               )    Court: Hon. Morrison C. England, Jr.
15                                             )
                                               )
16         Defendant.                          )
                                               )
17                                             )
18

19                                      STIPULATION
20                Plaintiff United States of America, by and through its counsel of record,
21   and defendant, by and through defendant’s counsel of record, hereby stipulate as
22   follows:
23                1. By previous order, this matter was set for status on December 4, 2019.
24                2. By this stipulation, defendant now moves to continue the status
25   conference until February 13, 2020, and to exclude time between December 4, 2019, and
26   February 13, 2020, under Local Code T4.
27                3. The parties agree and stipulate, and request that the Court find the
28   following:


                                                1
1                  a) The discovery associated with this case initially included thousands of
2    pages of investigative reports, bank and business records, real estate records, and
3    audiovisual material. All of this discovery had been either produced directly to counsel
4    and/or made available for inspection and copying. On April 16, 2019, the Court ordered
5    this case related with Case Nos. 2:18-cr-134 and 2:18-cr-258. As a result, the
6    government produced all of the discovery from those related cases to counsel in this
7    case. That discovery includes approximately 2,924,548 pages of email records,
8    investigative reports, and other items obtained during the investigation.
9                  b) Counsel for defendant requires additional time to review the charges,
10   consult with his client, review this discovery with his client, and otherwise to prepare for
11   trial.
12                 c) Counsel for defendant believes that failure to grant the above-requested
13   continuance would deny him/her the reasonable time necessary for effective preparation,
14   taking into account the exercise of due diligence.
15                 d) The government does not object to the continuance.
16                 e) Based on the above-stated findings, the ends of justice served by
17   continuing the case as requested outweigh the interest of the public and the defendant in
18   a trial within the original date prescribed by the Speedy Trial Act.
19                 f) For the purpose of computing time under the Speedy Trial Act, 18
20   U.S.C. § 3161, et seq., within which trial must commence, the time period December 5,
21   2019, to February 13, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§
22   3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by
23   the Court at defendant’s request on the basis of the Court’s finding that the ends of
24   justice served by taking such action outweigh the best interest of the public and the
25   defendant in a speedy trial.
26   ///
27   ///
28   ///


                                                  2
1                 4. Nothing in this stipulation and order shall preclude a finding that other
2    provisions of the Speedy Trial Act dictate that additional time periods are excludable
3    from the period within which a trial must commence.
4                 IT IS SO STIPULATED.
5

6
     Dated: November 27,2019                 MCGREGOR W. SCOTT
                                             United States Attorney
7

8
                                             /s/Roger Yang
9                                            ROGER YANG
                                             Assistant United States Attorney
10

11
     Dated: November 27, 2019                /s/ David Fischer
12
                                             David Fischer Counsel for
13                                           Defendant Daniel Zhu
14

15

16                                          ORDER
17         IT IS SO ORDERED.
18   Dated: December 11, 2019
19

20

21

22

23

24

25

26

27

28




                                                3
